Citation Nr: 1243816	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-07 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin disorder, to include dyshidrosis, to include as due to herbicide exposure. 

3.  Entitlement to service connection for a stomach disorder claimed as a stomach virus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1967 to February 1969, including service in Vietnam from July 1967 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought. 

In November 2011 the Veteran submitted a supplemental claim for compensation, VA Form 21-526b, claiming service connection for acute and subacute transient peripheral neuropathy in both hands and feet.  That claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Two of the issues have been recharacterized to be consistent with the facts of the case.



FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a finding that hypertension was incurred or aggravated in service, is related to service, or is proximately due to or aggravated by a service-connected disability.

2.  The preponderance of the competent evidence is against a finding that a skin disorder, to include dyshidrosis, was incurred or aggravated in service, is related to service, or is proximately due to or aggravated by a service-connected disability.

3.  The preponderance of the competent evidence is against a finding that a stomach disorder claimed as a stomach virus, was incurred or aggravated in service, is related to service, or is proximately due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.306, 3.307, 3.309, 3.310 (2012). 

2.  The criteria for service connection for a skin disorder, to include dyshidrosis, have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.306, 3.307, 3.309, 3.310 (2012). 

 3.  The criteria for service connection for a stomach disorder claimed as a stomach virus, have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.306, 3.307, 3.309, 3.310 (2012). 

The Veterans Claims Assistance Act of 2000 (VCAA)

On receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A number of letters dated between October 2006 and December 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a November 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA has not afforded the Veteran an examination to obtain an opinion as to the etiology of the Veteran's claimed hypertension, stomach condition, or skin condition to include dyshidrosis.  

In the case of each of the three claims, however, there is no evidence establishing that an event, injury, or disease occurred in service; there is no evidentiary indication that the claimed disabilities or symptoms may be associated with the Veteran's service or with another service-connected disability; and there is no competent evidence of a continuity of symptomatology since service.    

An examination or medical opinion is not needed because the only evidence indicating that any of the claimed disabilities may be associated with service, is the Veteran's own vague lay statements.  These are insufficient to trigger VA's duty to provide an examination because he has not asserted that he has had these conditions since service and he is not competent to opine as to the onset or etiology of the claimed current disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).
There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for hypertension; for a skin disorder to include dyshidrosis, to include as due to herbicide exposure; and for a stomach disorder claimed as a stomach virus, to include as due to herbicide exposure.  

Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a) and as revised by 71 Fed. Reg. 52744-52747 (final rule revising § 3.310 to conform to the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).

Some chronic diseases, including cardiovascular-renal disease to include hypertension, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Some diseases are presumed by law and regulation to be service connected when manifested to a compensable degree in a Veteran who was exposed to herbicides. The Veteran served in Vietnam and is therefore presumed to have been exposed to herbicides.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   



Factual Background

The Veteran's active duty service treatment records do not reflect any complaints of, diagnoses of, or treatment for hypertension, high blood pressure, stomach complaints, or any skin condition.  At the December 1968 examination at expiration of term of service (ETS), the Veteran reported a history that he had not had high blood pressure, skin diseases, stomach trouble, or any other problems referable to the claimed disorders.  On examination,  the evaluation for the vascular system, abdomen, and skin was normal and blood pressure was recorded to be 138/80.

The report of a January 1972 examination, for purposes of enlistment in the Army National Guard (ARNG), shows that the Veteran reported he had no problems with high blood pressure, stomach trouble, skin diseases, or other conditions referable to the claimed hypertension, stomach disorder, or skin disorder.  On examination, the examiner evaluated the vascular system, abdomen, and skin to be normal; and blood pressure was recorded to be 120/78.

The report of an October 1974 examination, for purposes of reenlistment in the Army Reserve (USAR), shows that the Veteran reported he had no problems with high blood pressure, stomach trouble, or skin diseases, or other conditions referable to the claimed hypertension, stomach disorder, or skin disorder, other than frequent indigestion.  He explained that he had indigestion every three or four days, of short duration, exacerbated by nervous tension, and with no sign of bleeding.  

On examination, the examiner evaluated the vascular system, abdomen, and skin to be normal.  The report contains a diagnosis of hypertension and recordings of blood pressure readings dated over several days in early November 1974, showing systolic pressure ranging from 120 to 154, and diastolic pressure ranging from 84 to 92. 

Private treatment records include a medical history report completed by the Veteran apparently in 1998-based on his stated age at the time.  He reported a history of high blood pressure for which he took medication.  He indicated that he did not have colitis, peptic ulcer, food allergy, dry skin, irritable skin, skin cancer, or any other health problems.

Private medical records show that the Veteran was seen in June 1999 for complaints of a rash that first started under his watch band, and presently he had the rash on the dorsum of both feet.  The diagnosis was contact dermatitis, probably from Ni++ (Elemental Nickel).  
 
Private medical records show that the Veteran was t seen in December 2005 for complaints of his hands breaking out for the previous two weeks.  He reported that he had acquired a new pair of gloves and then developed asymmetric, asymptomatic dyshidrotic type eruptions of both hands.  The provider recorded an impression of "eruption from contact with gloves?" 

Private medical records show that the Veteran was seen in January 2006 for complaints of painful eruption of the sole of the left foot for the past 48 hours.  On examination the Veteran had a swollen left foot with vesicles, cellulitis and possible pyomyoma.  

A January 2006 private consultation report shows that the Veteran reported a long history of recurrent allergic type skin reactions, and he had been followed for recurrent allergies.  The Veteran reported that he recently got a new pair of gloves and after wearing them both hands were broken out.  The report noted a past medical history significant for hypertension; and the Veteran also had allergies to multiple contact irritants.  On review of systems, the Veteran reported a history that he had no gastrointestinal problems of chronic nausea, vomiting, diarrhea, hepatitis, pancreatitis, or cholecystitis.  

On examination, the Veteran's left foot was quite painful.  The abdomen showed positive bowel sounds and was soft; with no masses, tenderness or hepatosplenomegaly.  Extremities showed some resolving rash on the hands with some scaliness.  He had a macular lesion on the right lower extremity; and the left foot was very edematous and almost fluctuant with almost some pustular type lesions, and was exquisitely tender.  

The January 2006 private consultation report concluded with an impression of atypical rash of the lower extremities, almost an acrodermatitis.  The provider opined that he was not certain of the etiology of the rash, but that it was odd that the Veteran had not had a problem with his left foot until now.  He further opined that it did not really look classic for shingles.  He opined that he was worried about secondary infection, particularly with MRSA (Methicillin-resistant Staphylococcus aureus). 

A private clinic note dated in September 2006 shows that the Veteran had been treated for dyshidrosis with medication that seemed to be helping, but at that time the Veteran still had skin conditions of the hands and feet.  The impression was pustular dyshidrosis versus other dermatologic process.

VA treatment records show that the Veteran was seen in February 2010 for an initial evaluation by VA to start receiving medical care from VA.  During that evaluation, regarding the gastrointestinal system, no abnormalities were found.  Examination of the skin showed no rashes, moles, lesions, lumps, itching, dryness, color change, or change in nails or hair.  The report noted that the Veteran had been seen by a dermatologist for allergy to nickel and leather, which causes him to break out.  The report contains a pertinent impression of (1) hypertension and (2) GERD (gastroesophageal reflux disease).  

Subsequent VA treatment records in 2012 show that these conditions were carried forward in problem lists and as medical history.

Analysis

The Veteran does not claim, and the evidence does not suggest, that any diagnosed conditions for which service connection is claimed by the Veteran are proximately due to or aggravated by any service-connected disability.  

While the Veteran had service in Vietnam and is e presumed to have been exposed to herbicides, none of  diagnosed conditions for which service connection is claimed is entitled to presumptive service connection under 38 C.F.R. § 3.309(e).


Hypertension

There is no evidence of hypertension or high blood pressure in service, including at the December 1968 ETS examination.  Nor is there evidence shown in the report of the January 1972 ARNG enlistment examination.   As hypertension is not shown within one year of discharge from service, service connection cannot be presumed under 38 C.F.R. §§ 3.307, 3.309.    

The initial post-service evidence showing hypertension consists of the October 1974 USAR reenlistment examination.  This extended period of close to six years following service without treatment weighs against the claim; especially in view of the normal blood pressure readings during active service which are of record and the Veteran's denial of any blood pressure problems at discharge.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Significantly, despite receiving private and VA treatment for years, the Veteran has never reported to any medical professional that his current hypertension is in any way related to service; nor has any medical professional attributed hypertension to service.
 
Skin Disorder to Include Dyshidrosis

There is no evidence of any skin condition in service, including at the December 1968 ETS examination.  Nor is there evidence shown in the report of the January 1972 ARNG enlistment examination or the October 1974 USAR reenlistment examination.  

The first evidence of any relevant complaints or of a skin condition is contained in private treatment records dated in June 1999, when the Veteran complained of a rash associated with a diagnosis of contact dermatitis, probably from contact with the nickel of a watch band he had been wearing.  Subsequent private and VA treatment records link skin disorder diagnoses, including dyshidrosis, to allergies, including to nickel and leather.  

Significantly, the Veteran has denied any skin disorder at all entrance and ETS examinations and has never reported to any medical professional that his current skin condition is in any way related to service; nor has any medical professional attributed his skin condition to service.

Nor is there any other evidence linking any diagnosed skin disorder, or associated allergy, to any incident of service, or to any service-connected disability.  The extended period of over thirty years following service without treatment weighs against the claim.  See Maxson, supra. 

While the Veteran served in Viet Nam and exposure to Agent Orange is presumed, none of the diagnosed skin disorders are among those which may be presumptively service-connected.

Nor is there any competent evidence linking any diagnosed skin condition to herbicide exposure on a direct basis.  The Veteran has expressed his belief that there is a relationship but, as a layperson, he lacks the specialized knowledge and training required to render a competent opinion on causation.   

The Veteran did not assert that there has been a continuity of skin-related symptoms since service and the evidence does not suggest any such continuity of skin manifestations.  

Stomach Disorder Claimed as Stomach Virus

There is no diagnosis of a current chronic "stomach virus" as claimed by the Veteran.  In the absence of proof of such present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

There is no evidence of any stomach disorder or other chronic digestive system condition during service or for many years after service.  GERD was first diagnosed in February 2010, some 40 plus years following discharge, by VA providers.  There is no other diagnosis of a present gastrointestinal system diagnosis relevant to the claimed stomach disorder.  

There is no evidence linking any diagnosed stomach disorder to any incident of service, or to any service-connected disability.  The extended period of forty plus years following service without treatment weighs against the claim.  See Maxson, supra. 

While the Veteran served in Viet Nam and exposure to Agent Orange is presumed, the only diagnosed stomach condition is GERD, which is not among the disabilities which may be presumptively service-connected.

Nor is there any competent evidence linking GERD to herbicide exposure on a direct basis.  The Veteran has expressed his belief that there is a relationship but, as a layperson, he lacks the specialized knowledge and training required to render a competent opinion on causation.   

The Veteran did not assert that there has been a continuity of stomach-related symptoms since service and the evidence does not suggest any such continuity.  
The competent evidence on file shows no indication otherwise in support of the Veteran's claim so as to warrant service connection for a stomach disorder, to include stomach virus on the basis of an etiological link to service.

Conclusions

The preponderance of the evidence is against the claims for service connection for (1) hypertension, (2) a skin disorder, to include dyshidrosis, to include as due to herbicide exposure, and (3) a stomach disorder claimed as a stomach virus, to include as due to herbicide exposure; there is no doubt to be resolved; and service connection is not warranted for any of the three claims.  


ORDER

Entitlement to service connection for hypertension, is denied.

Entitlement to service connection for a skin disorder, to include dyshidrosis, to include as due to herbicide exposure, is denied.

Entitlement to service connection for a stomach disorder claimed as a stomach virus, to include as due to herbicide exposure, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


